DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-35 are pending.

3.	Applicant’s drawings submitted April 6, 2020 are acceptable.

Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to an apparatus/system, classified in G06K 9/6201.
II. Claims 22-35, drawn to a method, classified in G06N 3/08.

5.	The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are related as apparatus/system and method for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process requires no pattern matching circuitry and may be practiced by a different apparatus/system.

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for each inventive concept requires divergent inquiries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
7.	A telephone call was made to Kerry Lee Andken (Reg. No. 68,075) on July 25, 2022 to request an oral election to the above restriction requirement. Counselor Andken elected claims 1-21.  The discussion regarding the restriction did not indicate whether the claims were withdrawn with or without traverse.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manning, US 11,393,531 and further in view of Choi et al, US 11,142,067.	
Regarding claim 1, Manning discloses in Figures 1-10 and related text, an array  of memory cells configured to store a data pattern; and sensing circuitry coupled to the array and configured to:compare a data unit of a targe tdata pattern toa data unit of the data pattern; and determine, based on the comparisons, whether the data pattern matches the target data pattern, cols. 7-8, lines 46-60. andclaim18).
Choi does not disclose “at least one computer readable medium encoded with executable instructions for implementing a machine learning application” and “processing circuitry coupled to the computer readable medium and configured to execute a machine learning operation, in accordance with the machine learning application, using the result and the executable instructions”. Choi discloses in Figures 1-9 and related text, a content-addressable memories (CAM’s).  Specifically, Choi discloses in Figure 8, column 6, lines 12-19, col s 15-16, lines. 61-59, processing devices include central processing units (CPUs) or graphical processing units (GPUs), which interact with machine learning applications, such as image, speech, and handwriting recognition, see software 805.
To have provide processing devices include central processing units (CPUs) or graphical processing units (GPUs), which interact with machine learning applications  for Manning would have been obvious for one of ordinary skill in the art inv view of Choi.
Regarding claim 2, Manning discloses these features, see cols. 2-3, lines 66-36 “determining whether a data pattern of the number of data patterns matches the target data pattern without transferring data from the memory array via an input/output (I/O) line.
Regarding claim 3, Manning discloses these features, these features would be obvious when reviewing Manning’s Fig. 1 disclosure regarding control circuitry, e.g. 140.
Regarding claims 4 and 7, to have Manning contain these features would have been obvious in view of Choi’s disclosure regarding Fig. 1 and associate remarks regarding system, 100, CAM circuit 110, and search data 120.
Regarding claims 5, 6, 8, 9 and 12 Choi discloses the features recited, see Fig. 1, cols. 5-6, lines 65-19.  To have provided such for Manning would have been obvious in view of Choi.
Regarding claims 6, 8, 9 and 12, Choi discloses the feature recited, see Fig. 1, cols. 5-6, lines 65-19.  To have provided such for Manning would have been obvious in view of Choi.
Regarding claim 10, Choi discloses the feature recited, see Fig. 3, cols. 7-8, lines 62-9.  To have provided such for Manning would have been obvious in view of Choi.
Regarding claim 11, Choi discloses the feature recited, see col 8, lines 49-63.  To have provided such for Manning would have been obvious in view of Choi.
Regarding claims 13 and 18 Manning discloses, e.g. Fig. 1, column 5, lines 24-33, a host, e.g. 110, control circuitry, e.g. 140 and a control bus, e.g. 154.  Choi in Fig. 8 and related text discloses   the feature recited, see Fig. 1, cols. 5-6, lines 65-19; col 17, lines 28-44.  To have provided such for Manning would have been obvious in view of Choi.
Regarding claims 14 and 15, Choi discloses the feature recited, see Fig. 8, cols. 5-6, lines 13-37, disclosing the interface system.  To have provided such for Manning would have been obvious in view of Choi.
Regarding claims 16 and 17, Choi discloses the feature recited, see Fig. 1, cols. 5-6, lines 50-34.  To have provided such for Manning would have been obvious in view of Choi.
Regarding claim 18, Choi discloses the feature recited, see Fig. 1, cols. 5-6, lines 65-19.  To have provided such for Manning would have been obvious in view of Choi.
Regarding claims 19-21, Manning discloses, Fig. 1, cols. 4-5, lines 38-33.  To have provided such for Manning would have been obvious in view of Choi, in view of the prior analysis regarding independent claim 13.
10.	Further pertinent references of interest are noted on the attached PTO-892

11.	Applicant’s Information Disclosure Statement (IDS) submitted October 21, 2021 has been reviewed.  Note the attached IDS.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789